Citation Nr: 1523639	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  99-22 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a pulmonary disorder, claimed as chronic pharyngitis or inability to breathe through the nose, to include as secondary to a service-connected liver disability.  

2. Entitlement to service connection for a skin disorder, claimed as dried skin and dermatitis, to include as secondary to a service-connected liver disability.  

3. Entitlement to service connection for systemic lupus erythematous (lupus), to include as secondary to a service-connected liver disability.  

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a kidney disorder, to include as secondary to a service-connected liver disability.  

6. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976, from November 1976 to May 1979, and from November 1979 to January 1980.

This matter is on appeal from an August 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

This appeal was remanded by the Board in January 2005, January 2010 and February 2013 for further development and, to the extent it is being adjudicated, is now ready for disposition.

In December 2014, the Veteran submitted a new power of attorney (Form VA 21-22a) listing the above attorney as his representative.  As this attorney works at the same law office as his previous attorney-representative, the Board does not construe this notice as a change in representation subject to 38 C.F.R. § 20.1304 (2014).  However, the current attorney is listed above for purposes of clarity.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for a kidney disorder and for entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's tinnitus and skin disorder were not shown in service or for many years thereafter, are not related to service or to any chemical exposure, and are not related to a service-connected disability. 

2.  Lupus and a pulmonary disorder are not currently shown.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a pulmonary disorder, claimed as chronic pharyngitis or inability to breathe through the nose, to include as secondary to a service-connected liver disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014). 

2. The criteria for entitlement to service connection for a skin disorder, claimed as dried skin and dermatitis, to include as secondary to a service-connected liver disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3. The criteria for entitlement to service connection for systemic lupus erythematous (lupus), to include as secondary to a service-connected liver disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in August 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  

It is true that, in a February 2013 Remand, the Board requested that the VA examiner be asked to provide an opinion as to whether any disorder on appeal was related to the Veteran's service-connected liver disability.  However, this instruction was based on the expectation that the further development may suggest such a relationship.  However, based on the evidence of record, there is no suggestion that any of his disorders are related to his liver disability.  Therefore, there is not an authentic basis for acquiring this opinion and, in the Board's view, asking for such an opinion would only delay adjudication of the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for a pulmonary disorder, skin disorder, lupus and tinnitus, which he attributes primarily due to his in-service exposure to trichloroethylene (TCE).  The Board has previously conceded that such exposure occurred, and has also considered whether any of these disorders may be attributable to his service-connected liver disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, tinnitus and lupus are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted for these disorders, based on the evidence of record.  First, after a thorough reading of the evidence of record, there is no indication of lupus at any point during the appeal or in the service treatment records.  To the contrary, in a June 2000 letter, a VA examiner specifically noted that while a laboratory analysis did reflect the presence of an antigen known to be strongly associated with autoimmune diseases (HLA-B27), "other laboratory studies failed to document any rheumatic or autoimmune disease."  Moreover, the examiner pointed out that this antigen was "notably nonspecific."  The examiner's observations were substantially corroborated by a more recent VA examination in August 2013, where no autoimmune disease was observed to be present.

With regard to his complaints of a breathing disorder, which has been at times characterized by VA as pharyngitis, there is also no evidence of any such disorder.  It is true that the Veteran has been routinely treated for symptoms of tonsillitis since active duty, and it appears that most of his symptoms have been of this nature.  In fact, the symptoms were sufficiently severe that he underwent a tonsillectomy in December 2001.  However, he has been service connected for this disorder since the time he left active duty in 1979.  Moreover, there does not appear to be any other symptoms to the throat or respiratory system for which he is not already receiving benefits.  For example, radiographic imaging in January 1997 was normal, and a gastroenterology procedure in February 2002 was also normal.  Finally, at a VA examination in August 2013, a VA examiner observed that the Veteran had no evidence of nasal obstruction and has normal sinus and nasal bone x-rays with the exception of minor left deviation of septum (which the Board would infer to be congenital).    

In view of the evidence of record, and most notably the notations of the VA examiners, who conducted examinations that the Board finds adequate for evaluation purposes, the only conclusion to be reached is that the Veteran does not have lupus or any sort of pulmonary disorder for which benefits can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Therefore, service connection is not warranted for these disorders.

As for the Veteran's skin disorder and tinnitus, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to either disorder while in service.  The Board recognizes that the service treatment records do indicate an occasion in February 1977 where he complained of dandruff in the scalp.  However, he has not asserted that his current skin disorder is in the scalp area.  Moreover, while the evidence also indicates the presence of a skin rash on the left lower leg in March 1978, there is no indication that this disorder was persistent, as there was no other evidence of treatment during service after that occasion.  

As for tinnitus, there are no complaints of tinnitus while on active duty.  Moreover, although the Veteran has asserted to have experienced acoustic trauma while around aircraft, there is little evidence to suggest that this would have resulted in any pathology.  Significantly, the Veteran's separation physical examination in March 1980 fails to document any complaints of or observed symptoms related to tinnitus or a skin disorder.  Therefore, the evidence does not indicate the presence of a chronic skin condition or tinnitus during active duty.  

In fact, the post-service evidence does not reflect symptoms related to either disorder until he submitted the claims on appeal in June 1997.  The Board emphasizes that this first indication of either disorder is approximately 17 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Here, the Veteran is competent to testify about the presence of tinnitus and skin rashes, as these are based on observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the Board notes that the Veteran submitted a claim for benefits for other disorders in 1979, but did not mention either a skin disorder or tinnitus while in service.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to many other disorders, including scars to the right hand and left little finger, but made no reference to the other disorders he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had tinnitus or a skin disorder in 1979, there seems to be no reason why the Veteran would not have identified them at that time.

Moreover, the evidence also includes a physical examination in March 1981 that did not indicate tinnitus or any sort of skin disorder.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, and specifically to his exposure to TCE, despite his contentions to the contrary.  

In support of his claim, the Veteran has submitted a November 1999 statement from a private physician, who opined that the Veteran "suffers from several long term chronic effects to his health" due to his TCE exposure.  He specifically listed symptoms from such exposure to be dizziness, nausea, headaches, swollen glands, chronic irritable bowel syndrome, and diarrhea.  The physician further added that the Veteran's "diagnosis of hypertension, chronic pain, depression, neurological deficits, arthritis, and chemical hepatitis, are due to his long term exposure to TCE."
Along with this opinion was a medical article discussing the effects of TCE.  However, the Board finds this opinion to be of very limited probative value concerning the relationship between TCE exposure and the Veteran's skin disorder and tinnitus.  Namely, this opinion never discussed the relationship between these specific disorders and TCE exposure.  

On the other hand, the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in August 2013.  Specifically, at that examination, the Veteran stated that he often gets a rash below the knees, but could not remember the last time it had happened.  However, he claimed that the rash is similar to the one he gets when he takes large doses of niacin.  After thorough examination, the examiner determined that the Veteran's past skin symptoms were less likely than not related to active duty or in particular to TCE exposure.  In providing this opinion, the examiner noted that the Veteran's symptoms appeared to be related to his homeopathic treatment, and it did abate after time.  Moreover, there was no medical correlation between such rashes and TCE exposure.  

As far as the Veteran's tinnitus is concerned, a VA examiner in August 2013 diagnosed tinnitus, but opined that it was less likely than not that tinnitus was related to active duty.  In providing this opinion, the examiner noted that the service treatment records indicated normal hearing on all occasions, and there were no complaints of tinnitus in service.  While there was no discussion of the effects of TCE, there is also no other evidence of record to support such a relationship.  

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

As for whether either the Veteran's skin disorder or tinnitus is related to his service-connected hepatic insufficiency, the evidence simply does not support such an argument.  Specifically, there are no treatment records indicating such a relationship, and no treating physician has so opined.  Therefore, in the complete absence of such a relationship, service connection is not warranted on this basis. 

In considering the claims on appeal, the Board has also considered the statements made by the Veteran relating his tinnitus and skin disorder to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

While the Veteran is competent to diagnose the presence of a rash or tinnitus, as they are diagnosed based on readily observable symptoms, he is not competent to provide opinions or statements regarding their etiology.  See Jandreau, 492 F.3d at 1377, n.4.   Therefore, while he is competent to establish the presence of such disorders, he is not competent to make unsubstantiated statements regarding the claimed etiology of these disorders.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a pulmonary disorder, claimed as chronic pharyngitis or inability to breathe through the nose, to include as secondary to a service-connected liver disability, is denied.  

Service connection for a skin disorder, claimed as dried skin and dermatitis, to include as secondary to a service-connected liver disability, is denied.  

Service connection for systemic lupus erythematous (lupus), to include as secondary to a service-connected liver disability, is denied.  

Service connection for tinnitus is denied.  


REMAND

The Board determines that additional development is required regarding the Veteran's kidney claim before it may be adjudicated.  Specifically, in its February 2013 Remand, the Board instructed that the Veteran be afforded a VA examination in order to obtain an opinion as to whether it was at least as likely as not that the Veteran's kidney disorder was related to active duty service, specifically to his TCE exposure, or to his service-connected hepatic insufficiency.  

In August 2013, the Veteran underwent a VA examination and, after the examination was complete, the examiner opined that there was no relationship between active duty and a current kidney disorder, as the Veteran "does not have a kidney disorder and there is no evidence that he has ever had any renal dysfunction."  

While the examination appears to have been thorough, the rationale for the provided opinion is inadequate, since the medical evidence shows that the Veteran was diagnosed with an obstruction in the right kidney in May 2001.  This diagnosis contradicts the examiner's findings and rebuts the basis for the provided opinion.  Even though this disorder appears to have since resolved, a disorder is present for VA purposes if it is present at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007).  Therefore, an addendum is necessary in order for the examiner to reevaluate the provided opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As for the Veteran's SMC claim, SMC may be established based on housebound status if (1) he or she has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, he or she is permanently housebound but does not qualify for compensation at the aid and attendance rate.  38 C.F.R. § 3.382(d) (2014).  

In this case, as the Veteran is already service-connected for hepatic insufficiency with a 100 percent disability rating, it is conceivable that SMC may be for application, depending on whether service connection for his kidney disorder is ultimately granted.  Therefore, this issue cannot be adjudicated until all other potentially relevant issues have also been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Northern Arizona Health Care System since October 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  Following completion of the above, return the claims file to the VA examiner who examined the Veteran in August 2013.  The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that a kidney disorder is related to his active duty service (and specifically to his TCE exposure) or to a service-connected disability.  

The requested addendum opinion must be accompanied by a thorough rationale and should specifically discuss the kidney stone the Veteran experienced in 2001.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the August 2013 opinion is no longer available.

3.  After the above action is completed the claims should be readjudicated.  If the claims are not fully granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be afforded the opportunity to respond, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


